Citation Nr: 9902983	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.


This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1. The veteran's claim for service connection for COPD, to 
include as secondary to asbestos exposure, is not 
plausible.  

2. An unappealed February 1956 rating decision denied service 
connection for back injury.

3. The evidence added to the record since the February 1956 
rating decision denying service connection for back injury 
is duplicative or cumulative of evidence previously of 
record and is not so significant, when viewed in 
conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for COPD, to 
include as secondary to asbestos exposure, is not well-
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The unappealed February 1956 rating decision which denied 
service connection for back injury is final, and new and 
material evidence has not been received to reopen the 
veteran's claim for that benefit.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a)(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for COPD, to include as 
secondary to asbestos exposure.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for COPD, to 
include as secondary to asbestos exposure.  In this regard, 
the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. 
§ 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for COPD, to include as secondary to 
asbestos exposure, to be well-grounded.  Initially, there 
must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses of COPD.  
Likewise, the veteran's service medical and personnel records 
are negative for evidence of exposure to asbestos.  

A December 1990 medical statement from Arthur L. Frank, M.D., 
Ph.D., provides the results of an examination of the veteran 
performed that summer.  The veteran's breathing tests showed 
a decrease in air flow out of his lungs, and a decreased 
volume of air in his lungs.  Radiographic examination was 
abnormal.  The recommendation was that the veteran's test 
results showed evidence of obstructive lung disease.  Based 
on these results, it was concluded that the changes in the 
veteran's lungs need further evaluation by a doctor 
knowledgeable in the area of asbestos-related disease.  

VA outpatient treatment records dated from March 1997 to May 
1998 reflect current treatment for a number of disabilities, 
including COPD and asbestosis. 

In statements received in May and November 1998, the veteran 
variously asserted that he was exposed to asbestos in 1944 
and 1945 while working on aircraft at Wright Patterson Air 
Force Base, that after service he was a sheet metal worker 
for 38 years, and that the in-service asbestos exposure 
resulted in his current lung condition.

Based on a thorough review of the record, the Board finds 
that there is no medical evidence showing a nexus or link 
between the veteran's current COPD and his active service, or 
to asbestos exposure during active service, such as a medical 
opinion linking them.  Ideally, such an opinion would be 
based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In fact, there is no objective 
evidence of asbestos exposure during the veteran's active 
service.  Moreover, post-service private and VA medical 
records show only that the veteran currently has COPD 
initially demonstrated decades after service.  They do not 
provide evidence of a nexus between the veteran's current 
COPD and his active service, or to asbestos exposure during 
active service.    

Regardless, the veteran maintains that his current COPD is 
the result of asbestos exposure during active duty.  However, 
while he is competent to describe his observations, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Espiritu, 2 Vet. App. at 492.  Accordingly, the 
veteran's own assertions do not constitute the required 
medical evidence of a nexus to make his claim well-grounded. 

In light of the above, the Board concludes that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for COPD, to include as secondary to asbestos 
exposure. 

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


II.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
back injury.

A February 1956 rating decision denied service connection for 
back injury.  The decision found that there was no evidence 
of treatment during service for back injury as alleged. 

The evidence of record at that time included the veteran's 
service medical records, which were negative for complaints, 
findings, symptoms, or diagnoses of a back injury.  In his 
January 1956 Application for Compensation or Pension, the 
veteran reported that he had injured his back in 1945 while 
at Wright Field.  

The February 1956 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date he was notified of the unfavorable determination.   
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991).  A final 
decision cannot be reopened and reconsidered by the Board 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, the VA must reopen a previously 
denied claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); see also 38 U.S.C.A. § 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In light of 
Evans v. Brown, 9 Vet. App. 273, 285 (1996), the evidence to 
be reviewed is that which has been submitted since the last 
decision that disallowed the claim on any basis.  

The evidence added to the record since the February 1956 
rating decision consists of post-service VA and private 
medical records, which are negative for complaints, findings, 
symptoms, or diagnoses of a back disability.  In addition, in 
correspondence received in November 1998, the veteran 
asserted that his back disability began at Wright Patterson 
Air Field when he fell on a slick floor.  It had continued 
since that time.  

Although the materials associated with the claims file since 
the February 1956 rating decision are new in that they were 
not previously of record, they are not material to the 
veteran's claim for service connection for back disability.  
They do not address what was missing at the time of the 
February 1956 rating decision, even when considered with the 
record as a whole.  What was missing at the time of the 
February 1956 rating decision was competent (medical) 
evidence that the veteran injured his back while on active 
duty, or had a current back disability related to his active 
duty.  


The recently submitted evidence does not provide this 
evidence.  The post-service medical records do not address 
the veteran's back.  The veteran's recent correspondence does 
not show that he now has a back disability, related to an 
injury incurred in service.  While the veteran is competent 
to describe his observations, as a layperson he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's assertions that he has a back disability, related 
to his active service, are not material and do not warrant 
reopening his claim. 

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection for back 
disability.


ORDER

Evidence of a well-grounded claim for service connection for 
COPD, to include as secondary to asbestos exposure, not 
having been received, the appeal is denied.

New and materiel evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for back disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -
